Exhibit 99.1 Scotiabank reports record 2013 annual net income of $6.7 billion Scotiabank's 2013 audited annual consolidated financial statements and accompanying Management's Discussion & Analysis (MD&A) will be available today at www.scotiabank.com, along with the supplementary financial information and regulatory capital disclosure reports, which includes fourth quarter financial information. All amounts are in Canadian dollars and are based on our audited annual consolidated financial statements and accompanying MD&A for the year ended October 31, 2013 and related notes prepared in accordance with International Financial Reporting Standards (IFRS), unless otherwise noted. Additional information relating to the Bank, including the Bank's Annual Information Form, can be found on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC's website at www.sec.gov. Toronto, December 6, 2013 - For the full year Scotiabank achieved record net income of $6,697 million compared with net income of $6,466 million in 2012. Diluted earnings per share were $5.15, compared to $5.22 in 2012. This year had a net benefit of 7 cents per share related to non-recurring items in International Banking, while last year's results benefitted 61 cents from real estate gains. Adjusting for both these items, diluted earnings per share grew 10.2%. Scotiabank reported net income for the fourth quarter ended October 31, 2013 of $1,703 million, up 12% from $1,519 million for the same period last year. Diluted earnings per share (EPS) were $1.30, compared to $1.18 last year, an increase of 10%. Return on equity was 15.7%, compared to 16.4% from last year. A dividend of 62 cents per common share was announced. Fiscal 2013 Highlights o Net income of $6,697 million, up 4% from last year o Earnings per share (diluted) of $5.15 versus $5.22 o ROE was 16.4% versus 19.7% o Productivity ratio of 53.5%, versus 52.0% o Annual dividends per share of $2.39, compared to $2.19, an increase of 9% o Basel III (all-in) Common Equity Tier 1 capital ratio of 9.1% Fourth Quarter Highlights (versus Q4, 2012) o Net income of $1,703 million, up 12% from $1,519 million o Earnings per share (diluted) of $1.30 compared to $1.18, up 10% o ROE of 15.7%, compared to 16.4% last year o Productivity ratio of 53.7%, versus 54.9% o Quarterly dividend of 62 cents per common share Fiscal 2013 Performance versus Objectives: The Bank met or exceeded its four key financial and operational objectives this year as follows: 1. Earn a return on equity (ROE)(1) of 15 to 18%: for the full year, Scotiabank earned an ROE of 16.4% 2. Generate growth in EPS (diluted) of 5 to 10%(2): the year-over-year EPS growth was 10.2%(3) 3. Maintain a productivity ratio(1) of less than 56%: Scotiabank's performance was 53.5% 4. Maintain strong capital ratios: Basel III all-in Common Equity Tier 1 ratio was 9.1%. Refer below for a discussion of non-GAAP measures. Excluding $708 million or 61 cents per share relating to real estate gains in 2012. Adjusting for the non-recurring items in International Banking in the third quarter of 2013 (7 cents) and the real estate gains in 2012 (61 cents). 1 "Scotiabank experienced another year of solid performance with underlying earnings growing 15%," said Brian Porter, Scotiabank President and CEO. "The Bank's enterprise strategy and diversified business model continue to differentiate us from our competitors in Canada and internationally and once again have enabled us to deliver strong results." "In keeping with our tradition of delivering superior shareholder value, we have achieved industry- leading performance across many measures again this year," said Scotiabank Deputy Chairman and former CEO Rick Waugh. "Through successful execution of revenue growth initiatives and a continued focus on expense management we have met or exceeded all of our targets." Mr. Porter provided further insight into the results. "With net income of $593 million, Canadian Banking had a second consecutive quarter of record earnings. In addition to a solid contribution from ING DIRECT Canada, to be renamed Tangerine in the spring, existing businesses performed very well with an increased margin, lower loan loss provisions and strong asset growth. "International Banking continues to benefit from its diversification by product and geography, achieving solid earnings of $420 million. The quarter saw asset growth rebound in Latin America and Asia, which complemented the seasonally higher fee income earned in Latin America. These results helped us earn through continuing margin pressure from lower interest rates in key markets and increasing competition. Expenses remain a key focus. "Global Wealth & Insurance reported results of $318 million this quarter up 8% compared to same period last year from strong performance in mutual funds and insurance. Assets under management and assets under administration grew by 27% and 15% respectively from stronger markets, new customers and our acquisitions in Colombia and Peru. "Global Banking and Markets' earnings of $336 million, declined from the strong results in the same period last year as market conditions were challenging across the businesses in the last quarter of 2013. This quarter's results reflect higher revenues from the equities business and growth in European lending, which were more than offset by declines in other areas of the business. "I would like to thank all of our employees - some 83,000 strong in more than 55 countries - for their continued commitment to our customers and the communities we serve. Twenty-one million customers choose Scotiabank and we will continue to earn their business and maintain their trust and loyalty. "We appreciate the confidence of our shareholders and remain committed to continuing to deliver strong, consistent and predictable results. The success that we achieved in the last fiscal year and our strong capital base, together with our deliberate customer focus, unique strategy and diversified business model position us well for future growth." 2 Financial Highlights As at and for the three months ended For the year ended October 31 July 31 October 31 October 31 October 31 (Unaudited) Operating results ($ millions) Net interest income Net interest income (TEB(1)) Non-interest revenue Non-interest revenue (TEB(1)) Total revenue Total revenue (TEB(1)) Provision for credit losses Operating expenses Provision for income taxes Provision for income taxes (TEB(1)) Net income Net income attributable to common shareholders Operating performance Basic earnings per share ($) Diluted earnings per share ($) Adjusted diluted earnings per share (1)(2)($) Return on equity(1) (%) Productivity ratio (%) (TEB(1)) Core banking margin (%) (TEB(1)) Financial position information ($ millions) Cash and deposits with financial institutions (3) Trading assets Loans (3) Total assets Deposits (3) Common equity Preferred shares Assets under administration(1) Assets under management(1) Capital measures (4) Common Equity Tier 1 ratio (%) N/A Tier 1 capital ratio (%) Total capital ratio (%) Tangible common equity to risk-weighted assets(1) (%) Assets-to-capital multiple Risk-weighted assets ($ millions) Credit quality Net impaired loans ($ millions) (5) Allowance for credit losses ($ millions) Net impaired loans as a % of loans and acceptances (5) Provision for credit losses as a % of average loans and acceptances (annualized) (3) Common share information Share price ($) (TSX) High Low Close Shares outstanding (millions) Average - Basic Average - Diluted End of period Dividends per share ($) Dividend yield(%) Market capitalization ($ millions) (TSX) Book value per common share ($) Market value to book value multiple Price to earnings multiple (trailing 4 quarters) Other information Employees Branches and offices (1) Refer to Non-GAAP measures section of this press release for a discussion of these measures. (2) Amounts for October 31, 2012 have been restated to reflect the current period definition. Refer to Non-GAAP measures section for the definition. (3) Amounts and related ratios for October 31, 2012 have been restated to reflect the current period presentation of deposits with financial institutions and cash collateral on securities borrowed and derivative transactions. (4) Effective November 1, 2012, regulatory capital ratios are determined in accordance with Basel III rules on an all-in basis. Comparative amounts for October 31, 2012 were determined in accordance with Basel II rules and have not been restated. (5) Excludes Federal Deposit Insurance Corporation (FDIC) guaranteed loans related to the acquisition of R-G Premier Bank of Puerto Rico. (6) Based on the average of the high and low common share price for the period. 3 Forward-looking Statements Our public communications often include oral or written forward-looking statements. Statements of this type are included in this document, and may be included in other filings with Canadian securities regulators or the United States Securities and Exchange Commission, or in other communications. All such statements are made pursuant to the "safe harbour" provisions of the United States Private Securities Litigation Reform Act of 1995 and any applicable Canadian securities legislation. Forward-looking statements include, but are not limited to, statements made in this document, the Management's Discussion and Analysis in the Bank's 2013 Annual Report under the headings "Overview - Outlook", for Group Financial Performance "Outlook", for each business segment "Outlook" and in other statements regarding the Bank's objectives, strategies to achieve those objectives, expected financial results (including those in the area of risk management), and the outlook for the Bank's businesses and for the Canadian, United States and global economies. Such statements are typically identified by words or phrases such as "believe", "expect", "anticipate", "intent", "estimate", "plan", "may increase", "may fluctuate", and similar expressions of future or conditional verbs, such as "will", "should", "would" and "could". By their very nature, forward-looking statements involve numerous assumptions, inherent risks and uncertainties, both general and specific, and the risk that predictions and other forward-looking statements will not prove to be accurate. Do not unduly rely on forward-looking statements, as a number of important factors, many of which are beyond our control, could cause actual results to differ materially from the estimates and intentions expressed in such forward-looking statements. These factors include, but are not limited to: the economic and financial conditions in Canada and globally; fluctuations in interest rates and currency values; liquidity; significant market volatility and interruptions; the failure of third parties to comply with their obligations to us and our affiliates; the effect of changes in monetary policy; legislative and regulatory developments in Canada and elsewhere, including changes in tax laws; the effect of changes to our credit ratings; amendments to, and interpretations of, risk-based capital guidelines and reporting instructions and liquidity regulatory guidance; operational and reputational risks; the risk that the Bank's risk management models may not take into account all relevant factors; the accuracy and completeness of information the Bank receives on customers and counterparties; the timely development and introduction of new products and services in receptive markets; the Bank's ability to expand existing distribution channels and to develop and realize revenues from new distribution channels; the Bank's ability to complete and integrate acquisitions and its other growth strategies; changes in accounting policies and methods the Bank uses to report its financial condition and financial performance, including uncertainties associated with critical accounting assumptions and estimates (see "Controls and Accounting Policies - Critical accounting estimates" in the Bank's 2013 Annual Report); the effect of applying future accounting changes (see "Controls and Accounting Policies - Future accounting developments" in the Bank's 2013 Annual Report); global capital markets activity; the Bank's ability to attract and retain key executives; reliance on third parties to provide components of the Bank's business infrastructure; unexpected changes in consumer spending and saving habits; technological developments; fraud by internal or external parties, including the use of new technologies in unprecedented ways to defraud the Bank or its customers; consolidation in the Canadian financial services sector; competition, both from new entrants and established competitors; judicial and regulatory proceedings; acts of God, such as earthquakes and hurricanes; the possible impact of international conflicts and other developments, including terrorist acts and war on terrorism; the effects of disease or illness on local, national or international economies; disruptions to public infrastructure, including transportation, communication, power and water; and the Bank's anticipation of and success in managing the risks implied by the foregoing. A substantial amount of the Bank's business involves making loans or otherwise committing resources to specific companies, industries or countries. Unforeseen events affecting such borrowers, industries or countries could have a material adverse effect on the Bank's financial results, businesses, financial condition or liquidity. These and other factors may cause the Bank's actual performance to differ materially from that contemplated by forward-looking statements. For more information, see the "Risk Management" section starting on page 60 of the Bank's 2013 Annual Report. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the 2013 Annual Report under the headings "Overview - Outlook", and for each business segment "Outlook". These "Outlook" sections are based on the Bank's views and the actual outcome is uncertain. Readers should consider the above-noted factors when reviewing these sections. The preceding list of important factors is not exhaustive. When relying on forward-looking statements to make decisions with respect to the Bank and its securities, investors and others should carefully consider the preceding factors, other uncertainties and potential events. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf. Additional information relating to the Bank, including the Bank's Annual Information Form, can be located on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC's website at www.sec.gov. 4 Notable Business Highlights Serving customers · Scotiabank is participating in the Alberta Flood Recovery Loan Guarantee Program, backed by the Alberta government to assist small business customers affected by the June 2013 floods. This program provides a 75% term loan guarantee for up to $1 million to help small business customers rebuild, restructure or replace flood damaged assets. · To offer customers more convenient banking services, Scotiabank placed 287 branded Automated Banking Machines (ABMs) in select Couche-Tard convenience stores in Quebec. Scotiabank customers now have convenient no-fee access to 444 ABMs in the province and approximately 3,800 ABMs nationally. · Scotiabank completed the largest underwritten bank deal in the 40-year history of UK North Sea energy finance, underwriting EnQuest PLC's new U.S. $1.2 billion corporate debt facility and bookrunning the subsequent European syndication. This represents a major milestone in establishing Scotiabank's financing credentials across the European energy sector. · The Bank has launched a pilot program in Barbados that allows customers to pay home insurance premiums on a monthly basis, giving the business an advantage over the competition's annual single premium home insurance products. · Scotiabank acted as Lead Bookrunner on the $690 million offering of equity and convertible debentures for Davis + Henderson Corporation in connection with the U.S. $1.2 billion acquisition of Harland Financial Solutions, and acted as Administrative Agent and Joint Bookrunner on U.S. $1.4 billion of fully committed bank financing. · Scotiabank launched three new Dynamic funds: Dynamic Investment Grade Floating Rate Fund, Dynamic U.S. Value Balanced Fund and Dynamic Premium Yield Fund. Scotia Asset Management Mexico launched two new funds targeting the mass-affluent retail segment. Recognized for success · Scotiabank ranked overall second in Estimated Canadian Fixed-Income Market Share in the 2013 North American Fixed Income - Canada survey by Greenwich Associates. · Scotiabank's mutual fund suite was recognized by Standard & Poor's (S&P) as one of the best in Mexico. This ranking, published in the leading business magazine Expansión, awarded the maximum five stars to five Scotiabank mutual funds. This reflects the funds' best-in-class risk- adjusted returns and their consistency. S&P recognized both fixed income and equity funds amongst the 1,500 funds included in its ranking. · Scotiabank won two platinum fund awards at the 2013 Fund Pro Performance ceremony for Scotia Clipper and Scotia Retail Dollar in Chile. 5 Scotiabank's Bright Future program in action · Scotiabank introduced its global philanthropic program, Bright Future, in Colombia and made a donation to Operación Sonrisa, a charity making complex surgical procedures available for children with cleft lips and palates. Under the Bright Future program, Scotiabank also donated to Fundacion Plan, a non-government agency that helps children living in the vulnerable areas of Colombia and to the University of the Andes, Colombia for scholarships. · Thousands of Scotiabank employees at branches across Canada participated in their local Scotiabank AIDS Walk for Life, to fight stigma and help increase awareness of HIV/AIDS. The event raised some $1.86 million for community HIV/AIDS organizations across the country. 6 Non-GAAP Measures The Bank uses a number of financial measures to assess its performance. Some of these measures are not calculated in accordance with Generally Accepted Accounting Principles (GAAP), which is based on International Financial Reporting Standards (IFRS), are not defined by GAAP and do not have standardized meanings that would ensure consistency and comparability between companies using these measures. These non-GAAP measures are used throughout this report and defined below. Assets under administration (AUA) AUA are assets administered by the Bank which are beneficially owned by clients and therefore not reported on the Bank's Consolidated Statement of Financial Position. Services provided for AUA are of an administrative nature, such as trusteeship, custodial, safekeeping, income collection and distribution, securities trade settlements, customer reporting, and other similar services. Assets under management (AUM) AUM are assets managed by the Bank on a discretionary basis and on which the Bank earns investment management fees. AUM are beneficially owned by clients and are therefore not reported on the Bank's Consolidated Statement of Financial Position. Some AUM are also administered assets and are therefore included in assets under administration, under these circumstances. Adjusted diluted earnings per share The adjusted diluted earnings per share is calculated by adjusting the diluted earnings per share to add back the non-cash, after-tax amortization of intangible assets related to acquisitions (excluding software). Economic equity and return on economic equity For internal reporting purposes, the Bank attributes capital to its business segments based on their risk profile and uses a methodology that considers credit, market, operational and other risks inherent in each business segment. The amount of risk capital attributed is commonly referred to as economic equity. In 2013 the economic equity methodology was updated to include new models and assumptions. The changes have been applied prospectively. Return on economic equity for the business segments is calculated as a ratio of net income attributable to common shareholders of the business segment and the economic equity attributed. Core banking assets Core banking assets are average earning assets excluding bankers' acceptances and total average assets relating to the Global Capital Markets business within Global Banking & Markets. Core banking margin (TEB) This ratio represents net interest income (on a taxable equivalent basis) divided by average core banking assets. This is consistent with the Bank's Consolidated Statement of Income presentation where net interest income from trading operations is recorded in trading revenues included in other operating income. 7 Operating leverage (TEB) The Bank defines operating leverage as the rate of growth in total revenue (on a taxable equivalent basis), less the rate of growth in operating expenses. Productivity ratio (TEB) Management uses the productivity ratio as a measure of the Bank's efficiency. This ratio represents operating expenses as a percentage of total revenue (TEB). Return on equity Return on equity is a profitability measure that presents the net income attributable to common shareholders as a percentage of common shareholders' equity. The Bank calculates its return on equity using average common shareholders' equity. Tangible common equity to risk-weighted assets Tangible common equity to risk-weighted assets is an important financial measure for assessing the quality of capital. Tangible common equity is total common equity plus non-controlling interests in subsidiaries, less goodwill and unamortized intangible assets (net of taxes). Tangible common equity is presented as a percentage of risk-weighted assets. In prior years, risk-weighted assets were comprised of Basel II risk-weighted assets adjusted for intangible assets deducted from tangible common equity. For 2013, the tangible common equity ratio includes Basel III risk-weighted assets, adjusted to include amounts recognized as regulatory deductions at 100% risk weight. Regulatory capital ratios, such as Common Equity Tier 1, Tier 1 and Total Capital ratios, have standardized meanings as defined by the Office of the Superintendent of Financial Institutions, Canada. Taxable equivalent basis The Bank analyzes net interest income, other operating income, and total revenue on a taxable equivalent basis (TEB). This methodology grosses up tax-exempt income earned on certain securities reported in either net interest income or other operating income to an equivalent before tax basis. A corresponding increase is made to the provision for income taxes; hence, there is no impact on net income. Management believes that this basis for measurement provides a uniform comparability of net interest income and other operating revenue arising from both taxable and non-taxable sources and facilitates a consistent basis of measurement. While other banks also use TEB, their methodology may not be comparable to the Bank's methodology. For purposes of segmented reporting, a segment's revenue and provision for income taxes are grossed up by the taxable equivalent amount. The elimination of the TEB gross up is recorded in the Other segment. The TEB gross up to net interest income, other operating income, total revenue, and provision for income taxes are presented below: For the three months ended For the year ended TEB Gross up October 31 July 31 October 31 October 31 October 31 ($ millions) Net interest income $
